DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 10 has shading that appears to be rendering, and not suitable for printing reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hanson (U.S. 2014/0123437 A1) [437].
Regarding Claim 1, Reference [437] discloses a body (30), said body having four sides; wherein said body is generally planar and oblong; a flat end (60, 62), said flat end acting as a first of said four sides of said body; a curved end (48, 52), said curved end disposed opposite of said flat end, acting as a second of said four sides of said body; two indented sides (indented at 42), said two indented sides acting as a third and fourth of said four sides of said body; wherein said two indented sides are a handle section of said body; and wherein said body is composed of compressed and dried paper pulp.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a sanitary apparatus, does not depend on its method of production, i.e. composed of compressed and dried paper pulp.  In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 2, Reference [437] discloses wherein said curved end is equipped with a concave recess configured to enable manipulation of a bathroom stall door latch and a toilet flush lever.
The Examiner notes “to enable manipulation . . . .” is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 3, Reference [437] discloses wherein said flat end tapers towards a rounded point to enable manipulation of a toilet seat and a faucet.
The Examiner notes “to enable manipulation . . . .” is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Morev (WO 2016/204655) [655].
Regarding Claim 1, Reference [655] discloses a body (1), said body having four sides; wherein said body is generally planar and oblong; a flat end (2), said flat end acting as a first of said four sides of said body; a curved end (bottom of page 1), said curved end disposed opposite of said flat end, acting as a second of said four sides of said body; two indented sides (transition section between 2 and 1), said two indented sides acting as a third and fourth of said four sides of said body; wherein said two indented sides are a handle section of said body; and wherein said body is composed of compressed and dried paper pulp (dried paper pulp).
Regarding Claim 3, Reference [655] discloses wherein said flat end tapers towards a rounded point to enable manipulation of a toilet seat and a faucet.
The Examiner notes “to enable manipulation . . . .” is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hanson (U.S. 2014/0123437 A1) [437] in view of Nelson (WO 2014/122475 A1) [475].
Regarding Claim 1, Reference [437] discloses the claimed invention, but does not explicitly disclose wherein said body is composed of compressed and dried paper pulp.
Nevertheless, Reference [475] teaches a body composed of dried paper pulp (dried paper pulp).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the fastener device of Reference [437] with the material choice of dried paper pulp as taught by Reference [475] in order to have an easily molded fastener in the manufacturing process.
The Examiner notes cited Reference CN 110820397A discloses a known dried paper pulp manufacturing method.
Regarding Claim 2, the previously made combination of Reference [437] / [475] discloses wherein said curved end is equipped with a concave recess configured to enable manipulation of a bathroom stall door latch and a toilet flush lever.
The Examiner notes “to enable manipulation . . . .” is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 3, the previously made combination of Reference [437] / [475] discloses wherein said flat end tapers towards a rounded point to enable manipulation of a toilet seat and a faucet.
The Examiner notes “to enable manipulation . . . .” is interpreted as intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677